                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BERNARDO ALCARAZ,                                   Case No. 18-cv-02801-SI
                                   8                    Plaintiff,
                                                                                             ORDER RE: BOND
                                   9              v.
                                                                                             Re: Dkt. No. 71
                                  10     KMF OAKLAND LLC, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          In its most recent Order setting deadlines in this case, the Court ordered that plaintiff post a

                                  14   bond of $5,000.00 no later than 4:00 p.m. on April 22, 2020. Dkt. No. 70. On April 10, 2020,

                                  15   plaintiff’s counsel filed a letter with the Court inquiring as to the method of paying the bond in light

                                  16   of the curtailment of court operations at the San Francisco courthouse due to the COVID-19 public

                                  17   health emergency. Dkt. No. 71.

                                  18          The Court instructs as follows. Plaintiff shall post a bond of $5,000.00, deposited to the

                                  19   Court’s registry, in the form of a check/money order or cashier’s check payable to “CLERK U.S.

                                  20   DISTRICT COURT” and with the case name and case number on the payment. In lieu of depositing

                                  21   the funds at the Intake desk at the Clerk’s Office, plaintiff may post the bond either: (1) by mail,

                                  22   post-marked no later than April 22, 2020, or (2) in person, at the Clerk’s drop-box in the lobby of

                                  23   the San Francisco courthouse at 450 Golden Gate Avenue, no later than 4:00 p.m. on April 22, 2020.

                                  24   Plaintiff shall include with the payment a copy of this Order and a copy of the Order Granting

                                  25   Application for Temporary Restraining Order (Dkt. No. 38).

                                  26          Plaintiff should retain a copy of the proof of payment for his records and should email the

                                  27   Court’s Courtroom Deputy (Teddy_VanNess@cand.uscourts.gov) and the Court’s Finance

                                  28
                                   1   Department (Ana_Banares@cand.uscourts.gov) to inform them when the payment is mailed or

                                   2   placed in the drop-box.

                                   3

                                   4          IT IS SO ORDERED.

                                   5   Dated: April 14, 2020

                                   6                                             ______________________________________
                                                                                 SUSAN ILLSTON
                                   7                                             United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 2
